Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Non-Final Office Action on the merits.  Claims 1-16 are currently pending and are addressed below.

Response to Amendment
The amendment filed 01/11/2022 has been entered. Claims 1-16 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to the combination of references and/or rationale being used in the current rejection.
Additionally, for clarification, the Examiner notes that the instant claim language does not distinguish from a conventional “boustrophedon” shaped path planning as shown in multiple cited references, including Fig. 1 of “Coverage Path Planning: The Boustrophedon Cellular Decomposition”. In this conventional method of path planning, there exist at least two turn around positions, one on each end of the field. The Examiner further notes that in irregular, or otherwise non-rectangular work areas, the algorithm will produce additional turn around positions, without overlapping at any point, as shown in cited reference Booher Fig. 3D and newly cited Afrouzi Figs. 2-6).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the newly added limitations regarding the turn-around routes that are positioned the same in 
Applicant’s arguments filed 01/11/2022 attempt to argue that there is no overlap in the routes by defining the “turn-around” routes very specifically so as to exclude the overlapping portions. Since this distinction between the “turn-around routes” and “lap routes” may be arbitrarily drawn at nearly any point along the continuous route, and was not included in the specification as originally filed, one of ordinary skill in the art would conclude from the specification, as originally filed, that the routes do in fact overlap, and that the negative limitation of “do not overlap at any point” is not supported.
Therefore, the newly added claim limitations constitute new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2018/013664).

Regarding claims 1 and 16: 
Tomita teaches a work machine that plans and travels an autonomous traveling route in a designated region, the ball collecting machine comprising: 
a main body including a conveyor (see at least Fig. 2); 
a route generator that generates an autonomous traveling route along which the ball collecting machine reciprocates a plurality of times in a main direction in the designated region (Route calculating section, see at least Fig 5, Fig1 and/or Fig. 8 [0017]); and 
a travel controller that moves the main body along the autonomous traveling route by controlling the conveyor (see at least Fig. 5, [0047-0053]); wherein 
the autonomous traveling route includes a plurality of lap routes coupled together while being shifted in a sub direction intersecting the main direction in the designated region (see at least Fig. 1, travel route including main X direction, shifting in sub Y direction, alternately, Fig. 8); 
the plurality of lap routes include a plurality of turn-around routes that extend in the sub direction and are positioned at a plurality of turn-around positions of the lap routes in the main direction (see at least Fig. 1, turn around routes at either side of the field. Similarly, Fig. 8);
the plurality of turn-around routes include at least one set of turn-around routes shifted from another set of turn-around routes in the main direction by a shift equal to or (see at least Fig. 1, turn around routes at either side of the field. Similarly, Fig. 8. Turn around routes are shifted in the main direction by the length of the field.); and
the plurality of turn-around routes include at least one set of turn-around routes that are positioned the same as another set of turn-around routes in the main direction but are spaced apart from each other in the sub direction such that the one set of turn- around routes and the another set of turn-around routes that are positioned the same in the main direction do not overlap at any point (see at least Fig. 1, multiple turn-around routes on same side of the field are shifted from one another in the sub direction with no overlap. Alternately, see Fig. 8, wherein at least some portion of the routes do not overlap, such portions may be considered as the “turn-around” routes as argued by Applicant in the response dated 01/11/2022, p. 8-9).
Tomita does not explicitly teach the collecting machine being a ball collecting machine.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the autonomous route generation system and method for a collection vehicle as taught by Tomita by implementing it on an analogous ball collecting vehicle since the route generation algorithm is generic and may be implemented on any known vehicle in a similar environment with the expected result of processing a desired area in a desired manner.
Additionally, the Examiner notes that, since the work vehicle as taught by Tomita meets all structural claim limitations, and is capable of collecting articles with a conveyor, it may be considered a “ball collecting machine”.

Regarding claims 2-4:
Tomita further teaches wherein a turn-around position of a last lap route in the designated region is on a travel direction innermost side in the main direction among the plurality of turn-around positions (turn around positions are substantially similarly placed in the main direction, therefore any may be considered as on an innermost side).
Regarding claim 12:
Tomita teaches the limitations as above. Tomita does not explicitly teach the specifics of route generator dividing the region as claimed. However, the Examiner notes that the route generation method as taught by Tomita is functionally equivalent to the claimed method producing substantially the same result, although without specifically disclosing the algorithm for achieving the substantially similar result. It would have been obvious to utilize any functionally equivalent algorithm for achieving the path generation as taught by Tomita, absent any specific reasoning or unexpected result from using the claimed algorithm, since they are functionally equivalent, producing the same result.

Regarding claims 13-14:
Tomita teaches the limitations as above. Tomita does not explicitly teach the specifics of route generator dividing the region as claimed. However, the Examiner notes that the route generation method as taught by Tomita is functionally equivalent to the claimed method producing substantially the same result, although without 

Regarding claim 15, Tomita teaches a route generation method as in claim 1 above.
Claim Rejections - 35 USC § 103


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita as above in view of Booher (US 2016/0091898).

Regarding claims 9-11:
Tomita teaches the limitations as in claim 1 above. Tomita is silent as to changing route characteristics between instances of running the routes.
Booher teaches a system and method of controlling the path of an autonomous vehicle traveling a route in a field including varying path direction and trajectory between instances of running the route (see at least abstract, Figs. 3F-3G, [0058]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the path planning system and method for autonomous vehicles as taught by Tomita with the technique of altering path characteristics between uses as taught by Booher in order to prevent ruts or other damage to the ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/Primary Examiner, Art Unit 3664